Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 19-38 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
 	The present invention is directed to a computer-implemented method, system, and non-transitory computer readable medium for generating consumer analytics for products placed in online shopping carts.  This application is a continuation of now patent # 10,902,440.  The closest prior art, Griffiths (US 2012/0166268) alone or in combination do not teach:
“A method/system/non-transitory computer readable medium, performed by a computing system, of generating consumer analytics for products placed in online shopping carts, the method comprising:
receiving a first time value and a first product identifier associated with a first product being placed, by a purchaser, in an online shopping cart of a first merchant via a user device of the purchaser, wherein the computing system and the user device are connected via an electronic network:
storing a transaction record comprising the first time value and the first product identifier;
receiving a second time value and a second product identifier associated with a purchase transaction reflecting a purchase of a second product by the purchaser;
determining that the first product identifier and the second product identifier identify matching products;
storing a time difference between the first time value and the second time value; and
updating the transaction record to include one or more of the second time value and the second product identifier”
as recited in independent Claims 19, 26, and 32.
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of “generating consumer analytics for products placed in online shopping carts” is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 19-38 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of “a first time value and a first product identifier associated with a first product being placed, by a purchaser, in an online shopping cart of a first merchant via a user device of the purchaser, wherein the computing system and the user device are connected via an electronic network” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 19-38 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Moreover, the claims now provide limitations that are indicative of integration into a particular application by also improving the functioning of a computer or to any other technology or technical field (see MPEP §2106.05 (a).
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 19-38 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623